Chapmaft, C. J.
It is not apparent how the fact that Mrs. Frobisher and her sisters allowed their income from their father’s estate to be used for the benefit of their sister Antoinette would tend to contradict the testimony introduced to prove her statements that they did not like to have her dress as they did, that they wanted to keep her down, that they were ashamed of her on account of her fits, and that they put her down, and would never introduce her to any one, but would tell her to hush up. Certainly it would not prove that her talk was absurd and indicated insanity, unless it also appeared that she knew of their kindness.
A judge may, in his discretion, allow a fact to be proved a® one link in a chain of evidence, although it proves nothing with*313out other facts. McDonald v. Savoy, 110 Mass. 49. But there was in this case no suggestion that the party intended to offer evidence that Antoinette had knowledge of the facts offered in evidence, and therefore the exclusion of the evidence was clearly right. Exceptions overruled.